Citation Nr: 0735391	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-38 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1941 to January 
1946.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

The record reflects that the Board of Veterans' Appeals 
(Board) obtained a medical opinion in this matter pursuant to 
38 C.F.R. § 20.901(a) (2007).  Thereafter, in a letter dated 
in August 2007, the Board advised the veteran of his right to 
submit additional evidence in response to this opinion.  The 
veteran was further advised that in the event he submitted 
additional evidence, he had the right to have the case 
remanded for the RO's initial consideration of this evidence, 
or waive the right to do so.

In a statement that accompanied additional evidence, dated 
and signed in October 2007, the appellant advised the Board 
in writing that he wanted this case remanded to the RO for 
review of the new evidence.  Since the envelope in which the 
veteran's response was received reflects a date of receipt by 
VA that is arguably within the 60-day period provided for a 
response pursuant to 38 C.F.R. § 20.903(a) (2007), the Board 
will give the veteran the benefit of the doubt and find that 
the lack of the appellant's waiver of the RO's initial review 
of this evidence requires the remand of the issues on appeal.  
38 C.F.R. § 20.1304(c) (2007).

Accordingly, the case is REMANDED for the following action:

The case should once again be reviewed on 
the basis of all of the evidence received 
since the statement of the case, dated in 
September 2004.  If the benefit sought is 
not granted in full, the appellant should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
L.A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



